Citation Nr: 0833403	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-03 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
condition, to include bipolar disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a skin rash.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1989, and from June 1990 to March 1991.  He also had 
an unverified period of service in the United States Naval 
Reserves from November 1989 to June 1990. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO decision, which 
denied claims for service connection for bipolar disorder, a 
neuropsychiatric condition, hepatitis C, sinusitis, a skin 
rash, loss of vision, a left knee condition, mouth cancer, 
kidney stones, head trauma, and hearing loss.

The Board notes that the veteran was scheduled for a personal 
hearing at the San Juan RO in March 2004.  In a March 2004 
statement, he requested that this hearing be cancelled.  At 
no time did the veteran indicate that he wanted this hearing 
to be rescheduled. 

The Board notes that the January 2002 notice of disagreement 
reflected that the veteran wished to appeal all of the issues 
denied in the December 2001 rating decision.  These issues 
were included in the statement of the case (SOC) and properly 
appealed in the February 2003 VA Form 9.  In a March 2004 
statement, the veteran indicated that he wished to withdraw 
all of the issues on appeal, with the exception of 
entitlement to service connection for hepatitis C, a 
neuropsychiatric condition, to include bipolar disorder, 
residuals of a lipoma operation, sinus problems, and a skin 
rash.  Accordingly, the Board does not have jurisdiction to 
review the appeal of the veteran's claims for service 
connection for loss of vision, a left knee condition, mouth 
cancer, kidney stones, head trauma, and hearing loss, and 
these issues are dismissed.  

In regards to the veteran's indication on his March 2004 
statement that he would like to appeal the issue of 
entitlement to service connection for residuals of a lipoma 
operation, the Board notes that this issue has never been 
addressed by the RO.  Therefore, this claim must be referred 
back to the RO for initial adjudication. 

The Board notes that there is medical evidence that was 
associated with the claims file after the SOC was issued.  
However, it appears that these are merely translated copies 
of medical records that were already associated with the 
record and considered by the San Juan RO prior to the last 
adjudication.  Therefore, no waiver of initial jurisdiction 
need be submitted by the veteran.   

The Board also notes that the SOC was initially dated 
February 7, 2002.  However, the evidence of record listed on 
and considered in this SOC is clearly dated after February 7, 
2002.  In addition, it appears that the SOC was actually 
mailed on January 21, 2003.  Therefore, the Board finds that 
all relevant evidence was considered in this SOC and that a 
supplemental statement of the case (SSOC) need not be issued. 

The issues of entitlement to service connection for a skin 
rash and entitlement to service connection for sinusitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
reflecting that a superimposed injury in service aggravated 
the veteran's anti-social personality disorder.

2.  A psychiatric disorder, to include bipolar disorder, is 
not shown by competent medical evidence to be etiologically 
related to a disease, injury, or event in service.

3.  The veteran's hepatitis C is not shown by competent 
medical evidence to be etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease within the 
meaning of applicable legislation for compensation purposes.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 4.9 (2007).

2.  Service connection for a psychiatric disability, to 
include bipolar disorder, is not warranted.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  The veteran's hepatitis C was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims for service connection 
for hepatitis C and a neuropsychiatric condition, to include 
bipolar disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in May 2001 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service, private, and VA medical 
records are in the file.  All records identified by the 
veteran as relating to the claims have been obtained, to the 
extent possible.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  
The veteran was provided VA examinations for his hepatitis C 
and his psychiatric condition in June 2001.  The Board finds 
these examinations and opinions to be thorough and complete.  
The examiners noted that the claims file had been reviewed.  
Therefore, these examination reports and opinions are 
sufficient upon which to base a decision with regards to 
these claims.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

With respect to personality disorders, congenital or 
developmental abnormalities are not "diseases or injuries 
within the meaning of applicable legislation" and, hence, do 
not constitute disability for VA compensation purposes.  38 
C.F.R. §§ 3.303(c), 4.9 (2007).  However, service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

1.  Misconduct

As an initial matter, the Board notes that the veteran's DD-
214 Form reflects that he was discharged under other than 
honorable conditions for the period of June 1990 to March 
1991 for misconduct (drug abuse).  

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge. 38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 
38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated." 38 U.S.C.A. § 5303(b).

Urine samples obtained from the claimant during his second 
period of service were positive for drug use.  Medical 
assessment at separation also resulted in assignment of a 
diagnosis of alcohol dependence, and clinical records dated 
in February 1991 refer to a several year history of cocaine 
use.

The evidence clearly shows a pattern of behavior that 
constituted willful and persistent misconduct at the time 
that the claimant committed the acts that led to his 
discharge.  Such misconduct precludes a finding that the 
claimant had honest, faithful and meritorious service that VA 
benefits are intended to reward.  Under these circumstances, 
the Board must find that the appellant's discharge from 
service, under other than honorable conditions, was under 
dishonorable conditions for VA purposes, thus constituting a 
bar to VA benefits based on his second period of active duty 
(June 1990 to March 1991).  38 U.S.C.A. § 101(2), (18) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.12, 3.354 (2007). 

2.  Entitlement to service connection for a neuropsychiatric 
condition, to include bipolar disorder.

The veteran has contended that he has a neuropsychiatric 
condition, to include bipolar disorder, as the result of his 
active duty service.  See Claim, December 2000.  
Specifically, he asserts that he began to experience 
depression and anxiety in 1989 while serving in 2nd Westpac.  
See veteran's statement, April 2001.

The Board notes that the veteran's service medical records 
for his first period of active duty are silent for any 
treatment or diagnosis of a psychiatric condition of any 
kind.  On his September 1989 separation examination, it was 
noted that the veteran had significant anxiety regarding his 
separation and his civil life.  However, it was also noted 
that the veteran's anxiety about the future was appropriate. 

In June 2001, the veteran underwent a VA examination.  The 
examiner noted that the claims file had been reviewed.  He 
noted that the veteran served in the Navy for 4 years and had 
an other than honorable discharge due to misconduct of drug 
abuse. Upon examination and consideration of the veteran's 
medical and social history, the examiner diagnosed the 
veteran with polysubstance use dependence: alcohol, cocaine, 
and cannabis in alleged remission, and anti-social 
personality disorder.  After acknowledging that the veteran 
had a history of drinking since age 14 and a history of using 
marijuana at age 18, the examiner noted that the veteran's 
neuropsychiatric condition of substance abuse disorder was 
diagnosed and clearly described during military service.  He 
did not, however, imply that his substance abuse disorder was 
caused or aggravated in any way by his military service.  He 
also noted that his diagnosis of bipolar disorder was not 
correct and that it was a working diagnosis that was ruled 
out.  Finally, he noted that the veteran's separation medical 
examination report reflects that the veteran had significant 
anxiety due to his separation from service and civilian life.  
No Axis 1 diagnosis other than polysubstance abuse was 
identified in that report, but the examiner did note an 
Axis 2 diagnosis of anti-social personality disorder.

In a June 2002 letter from a VA treating nurse practitioner, 
it was indicated that the June 2001 VA psychiatric 
examination was incorrect.  Specifically, the nurse 
practitioner noted that the veteran served 4 years of active 
duty, was discharged honorably, and then re-entered active 
duty.  She contended that the veteran experienced symptoms of 
depression and anxiety in 1987 and 1989.  She stated that, 
during the interim period in which he was not on active duty, 
the veteran developed a serious manic depression illness, due 
in part to his past military service.  The nurse practitioner 
alleges that he did not receive the proper psychiatric 
treatment for this illness during his second period of active 
duty.  She then went on to opine that the veteran's present 
bipolar disorder is a service-connected disability.  She also 
indicated that the examiner who rendered the June 2001 VA 
opinion did not have access to the veteran's complete claims 
folder.  Specifically, she alleges that he did not have 
access to the veteran's service medical records from his 
second period of active duty.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board acknowledges the nurse practitioner's opinion that 
the veteran has bipolar disorder that is related to his 
service.  However, the Board places more probative weight on 
the findings of the VA physician who examined the veteran in 
2001.  While a nurse practitioner is certainly competent to 
offer a medical opinion, the Board finds that a physician 
ultimately has a greater degree of training and expertise, 
and an opinion from a physician is more probative.  
Furthermore, although the nurse practitioner asserted that 
the physician did not have access to the entire record, it 
appears that the physician did discuss the circumstances 
surrounding the veteran's second period in service, including 
treatment therein and the nature of his discharge.  
Therefore, the Board does not find the opinion of the nurse 
practitioner to be unpersuasive.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Currently, there is no evidence of record that the 
veteran had or was treated for bipolar disorder, or any other 
neuropsychiatric condition, during his first period of active 
duty, and no competent medical opinion has related a 
diagnosis of bipolar disorder, or any other neuropsychiatric 
condition, specifically to the veteran's first period of 
active duty service.  Thus, the veteran's claim must fail.  
See Hickson, supra. 

In regards to the claim of service connection for a 
psychiatric disability, other than bipolar disorder, the 
Board notes that the veteran was diagnosed as having an anti-
social personality disorder at the June 2001 VA examination. 

As mentioned above, congenital or developmental defects, to 
include personality disorders, are not diseases or injuries 
for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2007).  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  See VAOPGCPREC 
82- 90 (July 18, 1990).
Currently, there is no competent evidence of record showing 
that a superimposed injury in service aggravated the 
veteran's personality disorder.  Therefore, service 
connection cannot be granted for the veteran's personality 
disorder.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a neuropsychiatric condition, to include bipolar disorder, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

3.  Entitlement to service connection for hepatitis C.

The veteran contends that he has hepatitis C as the result of 
his active duty service.  See Claim, December 2000.  
Specifically, he states that he contracted hepatitis C in 
1989 while serving 2nd Westpac overseas.  Id.

A review of the veteran's service medical records does not 
reflect any complaints, treatment, or diagnosis of hepatitis 
C during his first period of active duty service.  A 
September 1989 separation examination report is silent for a 
history of hepatitis.  As mentioned above, the veteran was 
discharged under other than honorable conditions for the 
period of June 1990 to March 1991 for misconduct-drug abuse.  
Regardless, his February 1991 separation examination report 
also is silent for a history of hepatitis.  

It is clear from the evidence of record that the veteran has 
a current diagnosis of hepatitis C.  At a June 2001 VA 
examination, the examiner reviewed the claims file, noting 
that the veteran was diagnosed with hepatitis C in 1996 at 
the San Juan VA Medical Center and that the veteran's service 
medical records were silent for a history of hepatitis.  At 
this examination, the veteran denied a history of blood 
transfusions or occupational blood exposure.  He referred to 
a past history of cocaine and marijuana abuse but denied 
intravenous drug use.  He reported no history of tattoos or 
body piercings but indicated that he had a history of sexual 
promiscuity.  The examiner noted that the veteran had 2 
identified risk factors for hepatitis C infection: sexual 
promiscuity and substance abuse.  The examiner noted that the 
veteran's hepatocellular disease could be secondary to 
hepatitis C virus and history of alcohol abuse.  The examiner 
concluded that it is not possible to determine when the 
veteran acquired the hepatitis C infection.     

As mentioned above, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007).  Presently, there is no 
evidence of record reflecting that the veteran had or was 
exposed to hepatitis C in service and no competent medical 
opinion has related his hepatitis C to service.  

The Board acknowledges the veteran's contention that he has 
never used intravenous drugs.  See VA examination report, 
June 2001.  However, the examiner was clearly aware of, and 
took this into account when listing the veteran's risk 
factors.  In this regard, the examiner identified the risk 
factor of substance abuse as involving cocaine use, but did 
not identify it as involving intravenous drug use.  In 
addition, regardless of the fact that the examiner could not 
determine precisely when the veteran acquired hepatitis C, 
there is still no competent evidence of record linking the 
veteran's hepatitis C to his active duty service.  Thus, the 
veteran's claim must fail.  See Hickson, supra. 

The Board recognizes the veteran's assertion that he 
contracted hepatitis C in his first period of active duty 
service while serving overseas in the 2nd Westpac.  See 
veteran's statement, December 2000.  No medical evidence, 
however, has been submitted to support these contentions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise, and identifying the circumstances in which he 
contracted hepatitis C is a determination that requires such 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for hepatitis C must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a neuropsychiatric 
condition, to include bipolar disorder, is denied.

Entitlement to service connection for hepatitis C is denied.


REMAND

The veteran is seeking service connection for sinusitis and a 
skin rash.  After a thorough review of the veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of these claims.  

With regards to the veteran's claim for sinusitis, the Board 
notes that his July 1985 entrance examination does not 
reflect any diagnosis of sinusitis or a deviated septum prior 
to entering service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The provisions of 38 C.F.R. § 3.304(b) initially required a 
finding that clear and unmistakable evidence showed that an 
injury or disease existed prior to service in order to rebut 
the presumption of soundness.  However, the provisions of 38 
C.F.R. § 3.304(b) were invalidated as being inconsistent with 
38 U.S.C.A. § 1111. See generally Cotant v. Principi, 17 Vet. 
App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004); 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, in order to rebut the presumption of soundness 
at service entry, there must be clear and unmistakable 
evidence showing that the disorder preexisted service and 
there must be clear and unmistakable evidence that the 
disorder was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGPREC 3-2003 
(July 16, 2003).

In this case, the veteran entered service in sound condition 
as there is no indication of a deviated septum or sinusitis 
on his entrance examination.  However, on November 14, 1985, 
only 10 days after entering active duty, the veteran was 
noted as having a deviated right septum.  He was also treated 
for chronic nasal congestion during service.  See service 
medical record, December 1988.  On his September 1989 
separation examination, he was noted as having a moderate 
deviated right septum. 

In June 2001, the veteran underwent a VA examination.  At 
this examination, the veteran was diagnosed with nasal septum 
deviation and reported having a deviated septum since birth.  
However, the examiner at the June 2001 VA examination offered 
no opinion as to whether the veteran's preexisting deviated 
septum was aggravated by service.  Therefore, given the 
evidence of in-service treatment, the Board finds that this 
issue must be remanded in order to schedule the veteran for 
another VA examination to determine whether his preexisting 
deviated septum condition was aggravated by his first period 
of active duty service (November 1985 to November 1989).  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).

In regards to the veteran's claim for service connection for 
a skin rash, the Board notes that his July 1985 entrance 
examination does not reflect any diagnosis of a skin rash or 
dermatitis prior to entering service.  In a December 1986 
service medical record, the veteran was noted as having 
contact dermatitis and treated for irritation to his hands.  
In an undated service medical record, the veteran was noted 
as having a rash on his groin area for 3 to 4 weeks.  As the 
veteran was noted as being 25 years old at the time of this 
treatment, and was born in December 1960, the Board will 
assume this treatment occurred in 1985 or 1986.  

In June 2001, the veteran underwent a VA examination, at 
which he referred a history of a rash on his groin area.  The 
examiner diagnosed the veteran with chronic intertrigo and 
neurodermatitis.  No medical records were reviewed, and no 
opinion regarding the possibility of a direct relationship to 
service was offered.  Therefore, in light of the fact that 
the veteran has current diagnoses of neurodermatitis and 
chronic intertrigo, was treated in service for dermatitis and 
a skin rash, and the claims folder contains no opinions 
regarding the possibility of a direct relationship between 
these conditions and the veteran's active duty, the Board 
finds that the necessity for another examination is shown for 
the proper assessment of the veteran's claim.  38 U.S.C.A. § 
5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for appropriate VA 
examination(s) for his skin condition 
and his sinus condition.  The claims 
file should be provided to the 
appropriate examiners for review, and 
the examiners should note that it has 
been reviewed.  

As to claimed skin condition, the 
examiner should render opinions as to 
whether the veteran currently has a 
skin condition.  If so, an opinion 
should be provided as to whether it is 
at least as likely as not that the 
veteran's current skin condition was 
incurred in or aggravated by a disease 
or injury in his first period of active 
duty service (November 1985 to November 
1989).  

As to the claimed sinus condition, after 
reviewing the file, the examiner must 
provide opinions on the following 
questions: 1) identify the underlying 
cause(s) of the claimed sinus condition, 
and 2) offer an opinion as to whether 
that disability or disabilities existed 
prior to the veteran's first period of 
service? 3) As to each disability 
identified, did the disability increase 
in severity during service? 4) If yes, 
was the increase in severity a result of 
natural progress of the disease? 5) If 
the disability did not preexist service, 
is it at least as likely as not that it 
is otherwise related to his first period 
of service.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the January 2003 SOC.  
If the benefits sought on appeal remain 
denied, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran has been given the applicable 
time to submit additional argument, the 
claims should be returned to the Board 
for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


